Title: 4th.
From: Adams, John Quincy
To: 


       This morning between seven and eight o’clock my brothers set out to return to Braintree and from thence to Cambridge, as the vacation closes next Wednesday. In the forenoon I went down to see Leonard White, who was not at home. I met him however in the street with Mr. McHard, to whose house we went and sat an hour. I dined at Mr. Shaw’s, and at about 4 was on my horse. I got home by dark: though the roads were much worse, than when we went to Haverhill. I found my old Lady, had some company, but they soon went away. I pass’d all the evening at home, quite in low spirits as indeed I have been for a week or ten days past. Not even dissipation has been able to support me. My nerves have got into a disagreeable trim, and I fear I shall be obliged to pay still less attention to books than I have of late. And if that be the case I am sure I must be very ignorant, when I leave the title of a student. It seems very unfortunate that there should be no medium that a man must be a fool or an invalid.
      